Hall, J.
This suit involves the title to a Ford automobile which is claimed by the appellee. She claims that the plaintiff or appellant gave her the automobile as a gift. In the lower court the jury were unable to agree and a mistrial was entered, but on the second trial the jury, which was in appellee’s home county and away from the home county of appellant, found for the appellee, from which comes this appeal.
The record shows that the appellant bought the 1955 tag for the automobile in his name and that he paid every penny of the cost of the automobile. The license receipts were made out to appellant and the automobile was insured in his name. The appellee went, as agent for appellant, to buy the automobile and paid for it by a draft drawn on the appellant.
 There was no reason in the world why the appellant should make an outright gift of this car to the appellee and her claim that she acquired it by gift is so unreasonable and so unsupported by the evidence as to be wholly unbelievable.
*369For the reasons given the judgment of the lower court must be reversed and a judgment here entered in favor of the appellant.
Reversed and judgment here for appellant.
Kyle, Holmes, Ethridge and Gillespie, JJ., concur.